DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 05, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0252231 A1 to Fujikawa et al. (“Fujikawa”) in view of CN-104556965-A to Liu et al. (“Liu”) and CN-102504734-A to Li (“Li”).									As to claim 1, Fujikawa discloses an assembly comprising: a plurality of light emitting diodes (2, 5) which are arranged within the assembly, the plurality of light emitting diodes (2, 5) spaced by interspaces (around 2, 5), an interspace layer (6) located in the interspaces (around 2, 5) adjacent to the plurality of light emitting diodes (2, 5), wherein the interspace layer (6) comprises a first heat-resistant or fire-proof or non-flammable material (¶ 0060), and a front panel (20B), distinct from the interspace layer (6), located adjacent to the interspace layer (6) in front of the plurality of light emitting diodes (2, 5) and forming at least a portion of an external surface of the assembly, wherein the front panel (20B) comprises a second heat-resistant or fire-proof or non-flammable material (¶ 0035), and a housing including a back layer (11, 12) and sidewalls (7, 30) that form back and side external surfaces of the assembly, wherein the back layer (11, 12) and sidewalls (7, 30) are formed of non-flammable A1-material (¶ 0038, ¶ 0041, ¶ 0042, ¶ 0068, ¶ 0069), wherein the front panel (20B), the interspace layer (6), and the housing encapsulate and provide fire protection for the plurality of light emitting diodes (2, 5) (See Fig. 1, Fig. 3, Fig. 7, Fig. 8, ¶ 0026, ¶ 0030, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0050, ¶ 0060, ¶ 0063, ¶ 0064, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0072, ¶ 0076, ¶ 0077, ¶ 0096, ¶ 0097, ¶ 0098, ¶ 0100, ¶ 0101, ¶ 0102,  ¶ 0154) (Notes: the limitation “panel” is defined as a separate or distinct part of a surface by Merriam-Webster.com. Further, since the front panel, interspace layer, and the housing comprising heat-resistant or fire-proof or non-flammable materials surround/encapsulate the light emitting diodes, the light emitting diodes are protected from fire to a degree. Lastly, the recited “A1-material” includes materials disclosed in last paragraph on Page 9 of the Specification, such as aluminum, glass, fiberglass and/or the like).											Liu further teaches a composite material comprising glass fibre reaches A1 level (See Abstract) and Li teaches an all-purpose adhesive that is A1 grade (See Abstract).		In view of the teachings of Fujikawa, Liu, and Li, it would have been obvious to one of ordinary skill in the art to apply the non-flammable A1-material because the material in the assembly improves flame retardancy to A1 level/grade to protect against fire/flame in various applications (See Fujikawa ¶ 0035, ¶ 0038, ¶ 0154, Liu Abstract, and Li Abstract).												As to claim 12, Fujikawa discloses a video board comprising: at least one assembly with a plurality of light emitting diodes (2, 5) which are arranged within the assembly spaced by interspaces (around 2, 5), an interspace layer (6) located in the interspaces (around 2, 5) adjacent to the plurality of light emitting diodes (2, 5), wherein the interspace layer (6) comprises a first heat-resistant or fire-proof or non-flammable material (¶ 0060), a front panel (20B), distinct from the interspace layer (6), located adjacent to the interspace layer (6) in front of the plurality of light emitting diodes (2, 5) and forming at least a portion of an external surface of the assembly, wherein the front panel (20B) comprises a second heat-resistant or fire-proof or non-flammable material (¶ 0035), and a housing for receiving of the at least one assembly, wherein the housing includes a back layer (11, 12) and sidewalls (7, 30) that encapsulate the assembly, wherein the back layer (11, 12) and sidewalls (7, 30) are formed of non-flammable A1-material (¶ 0038, ¶ 0041, ¶ 0042, ¶ 0068, ¶ 0069), wherein the front panel (20B), the interspace layer (6), and the housing encapsulate and provide fire protection for the plurality of light emitting diodes (2, 5) (See Fig. 1, Fig. 3, Fig. 7, Fig. 8, ¶ 0026, ¶ 0030, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0050, ¶ 0060, ¶ 0063, ¶ 0064, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0072, ¶ 0076, ¶ 0077, ¶ 0096, ¶ 0097, ¶ 0098, ¶ 0100, ¶ 0101, ¶ 0102,  ¶ 0154) (Notes: the limitation “panel” is defined as a separate or distinct part of a surface by Merriam-Webster.com. Further, since the front panel, interspace layer, and the housing comprising heat-resistant or fire-proof or non-flammable materials surround/encapsulate the light emitting diodes, the light emitting diodes are protected from fire to a degree. Lastly, the recited “A1-material” includes materials disclosed in last paragraph on Page 9 of the Specification, such as aluminum, glass, fiberglass and/or the like).										Liu further teaches a composite material comprising glass fibre reaches A1 level (See Abstract) and Li teaches an all-purpose adhesive that is A1 grade (See Abstract).		In view of the teachings of Fujikawa, Liu, and Li, it would have been obvious to one of ordinary skill in the art to apply the non-flammable A1-material because the material in the assembly improves flame retardancy to A1 level/grade to protect against fire/flame in various applications (See Fujikawa ¶ 0035, ¶ 0038, ¶ 0154, Liu Abstract, and Li Abstract).												As to claims 2 and 13, Fujikawa further discloses wherein at least one of: the interspace layer (6) or the front panel (20B), comprises an inorganic, ceramic, glass, or metallic material (See ¶ 0035, ¶ 0060).									As to claims 3 and 14, Fujikawa further discloses wherein the light emitting diodes (2, 5) are arranged on a first surface in a matrix form (See Fig. 7).				As to claims 4 and 15, Fujikawa further discloses wherein the front panel (20B) is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes (2, 5), and comprises a plurality of recesses (21) which are arranged such that the light emitted by the light emitting diodes (2, 5), at least in that direction of a surface normal, is not inhibited from being irradiated by the front panel (20B) (See ¶ 0035, ¶ 0077, ¶ 0097).												As to claims 5 and 16, Fujikawa further discloses wherein the recesses (21) are filled with a heat-resistant or fire-proof or non-inflammable material (6, ¶ 0060) which is transparent or at least sufficiently transparent for the light emitted by the light emitting diodes (2, 5) (See ¶ 0060).										As to claims 6 and 17, Fujikawa further discloses wherein the first heat-resistant or fire-proof or non-flammable material (¶ 0060) is at least partially transparent for the light of the light emitting diodes (2, 5) (See ¶ 0060).						As to claims 7 and 18, Fujikawa further discloses wherein the interspace layer (6) and the front panel (20B) comprise a first and second partial surface, both partial surfaces comprise a plurality of recesses (21, annular shape opening, ¶ 0102) which are arranged in both partial surfaces such that the light emitted by the light emitting diodes (2, 5), at least in the direction of a surface normal, is not inhibited by the interspace layer (6) and the front panel (20B) from being irradiated, wherein, at the recesses (21, annular shape opening, ¶ 0102) in the partial surface distal from the first surface, in each case, objects are arranged on the side facing the first surface of the partial surface distal from the first surface, which objects are transparent or at least sufficiently transparent for the light emitted by the light emitting diodes (2, 5) and are made from a heat-resistant or fire-proof or non-inflammable material (¶ 0035, ¶ 0060) (See ¶ 0035, ¶ 0060) (Notes: the limitation is met in view of Fig. 2 of the Drawings).	As to claims 8 and 19, Fujikawa further discloses wherein the front panel (20B) further comprises protrusions (8) in a direction of a surface normal at a boundary of each of the recesses (21) (See Fig. 8).									As to claims 9 and 20, Fujikawa further discloses wherein the protrusions (8) are located only in a partial region of the boundary of each of the recesses (21) (See Fig. 8).													As to claim 21, Fujikawa discloses further comprising a control device for controlling of the at least one assembly (See ¶ 0036, ¶ 0154).				As to claim 22, Fujikawa discloses further comprising energy supply means for supplying of the at least one assembly (See ¶ 0063, ¶ 0064).						As to claim 23, Fujikawa discloses an assembly comprising: a plurality of light emitting diodes (2, 5) arranged on a first interior surface of the assembly, the plurality of light emitting diodes (2, 5) spaced by interspaces (around 2, 5); an interspace layer (6) located in the interspaces (around 2, 5) adjacent to the plurality of light emitting diodes (2, 5), wherein the interspace layer (6) comprises a first heat-resistant or fire-proof or non-flammable material (¶ 0060); a front panel (20B), distinct from the interspace layer (6), located adjacent to the interspace layer (6) in front of the plurality of light emitting diodes (2, 5), wherein the front panel (20B) comprises a second heat-resistant or fire-proof or non-flammable material (¶ 0035), and a housing including a back layer (11, 12) and sidewalls (7, 30) that form back and side external surfaces of the assembly, wherein the back layer (11, 12) and sidewalls (7, 30) are formed of non-flammable A1-material (¶ 0038, ¶ 0041, ¶ 0042, ¶ 0068, ¶ 0069), wherein one (¶ 0060) of the first (¶ 0060) or second (¶ 0035) heat-resistant or fire-proof or non-flammable material is optically transparent (¶ 0060) and is located over the plurality of light emitting diodes (2, 5), wherein the other (¶ 0035) of the first (¶ 0060) or second (¶ 0035) heat-resistant or fire-proof or non-flammable material is not transparent or not sufficiently transparent for the light emitted by the light emitting diodes (2, 5), and comprises a plurality of recesses (21) which are arranged such that the light emitted by the light emitting diodes (2, 5), at least in that direction of a surface normal, is not inhibited from being irradiated by the other (¶ 0035) of the first (¶ 0060) or second (¶ 0035) heat-resistant or fire-proof or non-flammable material, and wherein the front panel (20B), the interspace layer (6), and the housing encapsulate and provide fire protection for the plurality of light emitting diodes (2, 5) (See Fig. 1, Fig. 3, Fig. 7, Fig. 8, ¶ 0026, ¶ 0030, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0050, ¶ 0060, ¶ 0063, ¶ 0064, ¶ 0067, ¶ 0068, ¶ 0069, ¶ 0072, ¶ 0076, ¶ 0077, ¶ 0096, ¶ 0097, ¶ 0098, ¶ 0100, ¶ 0101, ¶ 0102,  ¶ 0154) (Notes: the limitation “panel” is defined as a separate or distinct part of a surface by Merriam-Webster.com. Further, since the front panel, interspace layer, and the housing comprising heat-resistant or fire-proof or non-flammable materials surround/encapsulate the light emitting diodes, the light emitting diodes are protected from fire to a degree. Lastly, the recited “A1-material” includes materials disclosed in last paragraph on Page 9 of the Specification, such as aluminum, glass, fiberglass and/or the like).				Liu further teaches a composite material comprising glass fibre reaches A1 level (See Abstract) and Li teaches an all-purpose adhesive that is A1 grade (See Abstract).		In view of the teachings of Fujikawa, Liu, and Li, it would have been obvious to one of ordinary skill in the art to apply the non-flammable A1-material because the material in the assembly improves flame retardancy to A1 level/grade to protect against fire/flame in various applications (See Fujikawa ¶ 0035, ¶ 0038, ¶ 0154, Liu Abstract, and Li Abstract).
		
Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 23 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Song et al. (US 2015/0330610 A1).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815